       Case 4:19-cv-00035-RM-LAB Document 214 Filed 06/29/21 Page 1 of 5




 1   Victoria Lopez – 330042
     Christine K Wee – 028535
 2
     ACLU FOUNDATION OF ARIZONA
 3   3707 North 7th Street, Suite 235
     Phoenix, Arizona 85014
 4   Telephone: (602) 650-1854
 5   Email: vlopez@acluaz.org
     Email: cwee@acluaz.org
 6
     Joshua A. Block*
 7
     Leslie Cooper*
 8   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     125 Broad Street, Floor 18
 9   New York, New York 10004
10   Telephone: (212) 549-2650
     E-Mail: jblock@aclu.org
11   E-Mail: lcooper@aclu.org
     *Admitted pro hac vice
12

13   Wesley R. Powell*
     Matthew S. Freimuth*
14
     Nicholas Reddick*
15   Jordan C. Wall*
     Victoria A. Sheets*
16   Justin Garbacz*
17   WILLKIE FARR & GALLAGHER LLP
     787 Seventh Avenue
18   New York, New York 10019
     Telephone: (212) 728-8000
19
     Facsimile: (212) 728-8111
20   E-Mail: wpowell@willkie.com
     E-Mail: mfreimuth@willkie.com
21   E-Mail: nreddick@willkie.com
22   E-Mail: jwall@willkie.com
     E-Mail: vsheets@willkie.com
23   E-Mail: jgarbacz@willkie.com
     *Admitted Pro hac vice
24

25   Attorneys for Plaintiff Russell B. Toomey
26

27

28
          Case 4:19-cv-00035-RM-LAB Document 214 Filed 06/29/21 Page 2 of 5




 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF ARIZONA
 8   Russell B. Toomey,
                                                        Case No.19-cv-00035-TUC-RM (LAB)
 9                      Plaintiff,
10   v.
                                                         STIPULATION REGARDING
11                                                       THE EFFECT OF THE
     State of Arizona; Arizona Board of Regents,
12   D/B/A University of Arizona, a governmental         STIPULATED PROTECTIVE
     body of the State of Arizona; et al.,               ORDER ON NON-PARTY
13                                                       DISCOVERY
14                        Defendants.

15
             WHEREAS, Plaintiff Russell B. Toomey served Non-Party Cigna Health Care
16
     (“Cigna”) with a Non-Party Subpoena to Produce Documents (“Plaintiff’s Non-Party
17
     Subpoena”) in this matter, which was filed with the Court on January 8, 2021 (Doc. No.
18
     154.); and
19
             WHEREAS Cigna agreed to produce certain confidential documentation subject to
20
     a “So Ordered” Protective Order in its Responses and Objections to Plaintiff’s Non-Party
21
     Subpoena:
22
             IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned,
23
     attorneys of record for all the parties to the above-captioned action as well as the attorneys
24
     for Non-Party Cigna, that the terms of the Stipulated Protective Order that was “So Ordered”
25
     by the Hon. Leslie A. Bowman, U.S.M.J. on March 5, 2021 apply to documentation
26
     produced by Non-Party Cigna in this action pursuant to Plaintiff’s Non-Party Subpoena.
27
     (Doc. No. 165).
28
     Case 4:19-cv-00035-RM-LAB Document 214 Filed 06/29/21 Page 3 of 5




 1       SO STIPULATED.
 2      Dated: June 29, 2021
 3                             ACLU FOUNDATION OF ARIZONA
 4
                               By /s/ Christine Wee
 5                             Victoria Lopez - 330042
                               Christine K. Wee - 028535
 6                             3707 North 7th Street, Suite 235
 7                             Phoenix, Arizona 85014

 8                             AMERICAN CIVIL LIBERTIES UNION
                               FOUNDATION
 9
                               Joshua A. Block*
10                             Leslie Cooper*
                               125 Broad Street, Floor 18
11                             New York, New York 10004
12
                               WILLKIE FARR & GALLAGHER LLP
13                             Wesley R. Powell*
                               Matthew S. Freimuth*
14                             Nicholas Reddick*
                               Jordan C. Wall*
15                             Victoria A. Sheets*
                               Justin Garbacz*
16                             787 Seventh Avenue
                               New York, New York 10019
17                             *admitted pro hac vice
18                             Attorneys for Plaintiff Russell B. Toomey
19
                               FENNEMORE CRAIG, P.C.
20                             /s/ Ryan C. Curtis (with permission)
                               Fennemore Craig, P.C.
21                             Ryan C. Curtis
                               Shannon Cohan
22                             Amy Abdo
                               Tim Berg
23                             2394 E Camelback Rd., Ste. 600
                               Phoenix, AZ 85016-3429
24                             rcurtis@fclaw.com
                               scohan@fclaw.com
25                             amy@fclaw.com
26                             Attorneys for Defendants State of Arizona,
27                             Andy Tobin, and Paul Shannon

28
                                               2
     Case 4:19-cv-00035-RM-LAB Document 214 Filed 06/29/21 Page 4 of 5




 1                        PERKINS COIE LLP
                          /s/ Paul F. Eckstein (with permission)
 2
                          Paul F. Eckstein
 3                        Austin C. Yost
                          2901 N. Central Ave., Suite 2000
 4                        Phoenix, Arizona 85012-2788
 5                        peckstein@perkinscoie.com
                          ayost@perkinscoie.com
 6
                          Attorneys for Defendants Arizona Board of
 7
                          Regents, d/b/a University of Arizona; Ron
 8                        Shoopman; Larry Penley; Ram Krishna; Bill
                          Ridenour; Lyndel Manson; Karrin Taylor
 9                        Robson; Jay Heiler; and Fred Duval
10

11                        ___________________________
                          Matthew P. Mazzola, Esq.
12
                          Robinson Cole
13                        666 Third Avenue, 20th floor
                          New York, NY 10017
14                        Attorneys for Non-Party Cigna Health Care
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          3
      Case 4:19-cv-00035-RM-LAB Document 214 Filed 06/29/21 Page 5 of 5




 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on June 29, 2021, I electronically transmitted the attached
 3   document to the Clerk’s office using the CM/ECF System for filing. Notice of this filing
 4   will be sent by email to all parties by operation of the Court’s electronic filing system.
 5          I, further hereby certify that on June 29, 2021, I emailed the attached document to:
 6          Matthew P. Mazzola
            Robinson Cole
 7
            666 Third Avenue, 20th floor
 8          New York, NY 10017
            MMazzola@rc.com
 9
            Attorneys for Non-Party Cigna Health Care
10

11                                      /s/ Christine K. Wee
                                        Christine K. Wee
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   4
